Citation Nr: 0523915	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  94-18 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986 and from January to April 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In October 2001, the veteran submitted a claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151.  This issue 
is referred to the RO for initial development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board initially undertook development for the 
issues on appeal in September 2002.  Specifically, the Board 
requested that the veteran be provided several VA 
examinations and that specific opinions be requested.  

Before completion of the requested development and before the 
case came before the Board for final appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 (West 2002).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  It found that the regulation, in 
conjunction with 38 C.F.R. § 20.1304 (2002), allowed the 
Board to obtain evidence and decide an appeal considering 
that evidence when it was not initially considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained, which was inconsistent with 
the statute.  Because of this Court action, the Board has no 
jurisdiction to adjudicate this appeal prior to initial 
consideration of any new evidence by the RO.  Moreover, a 
review of the evidence of record indicates that the requested 
examination, has yet to be accomplished.  A remand is 
required in order to accomplish the remaining development and 
initial RO consideration of any new evidence received.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA comprehensive general medical 
examination conforming to the guidelines 
for conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98-010).  The claims files, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  The examiner should 
note and detail all reported signs or 
symptoms, to specifically include 
fatigue, joint pain, and unexplained 
rashes or other dermatologic signs or 
symptoms.  The examiner should also 
provide details about the onset, 
frequency, duration, and severity of all 
symptoms and state what precipitates and 
what relieves them.  Based on a review of 
the records contained in the claims files 
and the examination results, the examiner 
is requested to:

(a) List all diagnosed conditions and 
state which symptoms are associated with 
each condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.

(b) If the veteran suffers from fatigue, 
joint pain, or skin symptoms that have 
not been determined to be associated with 
a known clinical diagnosis, the 
general/primary examiner should forward 
the claims folders to appropriate 
specialists for examinations to address 
these findings.  In such instances, the 
examiner should provide the specialist 
with all examination reports and test 
results, specify the relevant symptoms 
that have not been attributed to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis; or, which can 
be attributed to a medically unexplained 
chronic multisymptom illness (to include 
chronic fatigue syndrome or 
fibromyalgia).

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for skin disorder, 
fatigue, and joint pain, to include as 
consideration under the provisions of 
38 C.F.R. § 3.317, if applicable.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case must be provided to him, and he and 
his representative should be afforded the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




